
	
		I
		111th CONGRESS
		1st Session
		H. R. 4189
		IN THE HOUSE OF REPRESENTATIVES
		
			December 3, 2009
			Mr. Manzullo
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to accelerate
		  the phasein of the deduction for domestic production
		  activities.
	
	
		1.Accelerating the phasein of
			 domestic production activities deduction
			(a)In
			 generalSubsection (a) of
			 section 199 of the Internal Revenue Code of 1986 (relating to allowance of
			 deduction) is amended to read as follows:
				
					(a)Allowance of
				deductionThere shall be
				allowed as a deduction an amount equal to 9 percent of the lesser of—
						(1)the qualified
				production activities income of the taxpayer for the taxable year, or
						(2)taxable income
				(determined without regard to this section) for the taxable
				year.
						.
			(b)Conforming
			 amendmentParagraph (2) of section 199(d) of such Code is amended
			 by striking subsection (a)(1)(B) and inserting subsection
			 (a)(2).
			(c)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			
